Citation Nr: 0928350	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1993 to March 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection for headaches and assigned a 
10 percent rating.  The Veteran filed a timely appeal of the 
determination to the Board.


FINDING OF FACT

The service-connected headaches do not result in prostrating 
attacks, let alone very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124 
a; Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000. Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  The United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before an initial 
unfavorable decision on a claim for VA benefits. Pelegrini v. 
Prinicipi, 18 Vet. App. at 119-20; see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in February 2003 
prior to the initial adjudication of his claim in a September 
2003 rating decision.  The Veteran was provided an additional 
VCCA letter in April 2008.  The VCAA letters indicated the 
types of evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  
The Veteran also received notice in April 2008 pertaining to 
the downstream disability rating and effective date elements 
of the claim, with subsequent adjudication of his claim in a 
June 2009 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini and 
Mayfield, both supra.

Moreover, it is well to observe that service connection for 
headaches has been established and an initial rating for this 
condition has been assigned.  Thus, the Veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the Veteran service connection for headaches and assigning an 
initial disability rating for the condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial 
rating assigned for headaches, included notice of the 
criteria for a higher rating, and provided the Veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105.  Under these circumstances, VA fulfilled its obligation 
to advise and assist the Veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in June 2003 and 
May 2009.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Higher Initial Rating for Headaches

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
rating stems from an initial grant of service connection for 
the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the Veteran's service-connected 
headaches as 10 percent disabling under 38 C.F.R. § 4.124 a, 
Diagnostic Code 8100.  This evaluation was effectuated as of 
March 2, 2003.

Under Diagnostic Code 8100, a migraine with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrants a 10 percent evaluation; a migraine 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months warrants 
a 30 percent evaluation.  In cases of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, a 50 percent evaluation is in 
order.

The Veteran's service treatment records reflect that he was 
seen multiple times for headaches and he was diagnosed with 
chronic headaches.

A May 2003 VA treatment record reflects that the Veteran has 
a past medical history of chronic headaches, which he 
described as right-sided dull aches that occur one to two 
times per week, sometimes more frequent.  He was diagnosed 
with chronic headaches.

The Veteran underwent a VA examination in June 2003.  The 
Veteran reported that he has had headaches since 1997.  He 
stated that the headaches affect the right side of his head 
and sometimes it is above his ear at the right cranial base 
or through the right side of his forehead.  He reported that 
his headaches were intermittent.  He has a headache about 
once a week and it usually lasts about a day.  He further 
told the VA examiner that he tried different medications 
while in service, but they didn't work.  He usually rested 
until the headaches subsided.  He was able to carry out his 
normal activities with difficulty when he had a headache.  He 
was diagnosed with common headaches.

VA treatment records from November 2003 to June 2008 reflect 
complaints of chronic headaches.  A November 2003 VA 
treatment record reflects that the Veteran complained of 
chronic headaches, but denied any increased frequency or 
intensity.  A May 2004 VA treatment record noted that the 
Veteran's chronic headaches were stable.  An October 2004 VA 
treatment record reflects that the Veteran was prescribed 
Fioricet for his headaches with some relief.

During his May 2009 VA neurological disorders examination, 
the Veteran reported that he has sinus headaches that start 
on the right side of his head in the temporal area.  He 
described his headaches as sudden-like an electrical shock or 
like a hammer hitting his head.  Sometimes he has to leave 
work to go home and rest (he reported about a half day of 
work is lost per week).  He has headaches two to three times 
per week and they last for about 10 minutes then a dull 
feeling remains for about an hour.  He does not take 
medication for his headaches nor has he seen a neurologist 
for his headaches.  The neurological examination revealed 
normal findings.  The Veteran was diagnosed with headaches.  
He stated that the headaches occur once or twice a week and 
they feel like a hammer or electric shock that hits the right 
temporal area.  He stated that although the episodes are like 
shocks that come on suddenly, they are not prostrating.  The 
VA examiner, however, noted that the headaches had a 
significant effect on the Veteran's usual occupation in that 
he had increased tardiness, decreased concentration, 
difficulty following instructions, lack of stamina, and pain.  
He also loses about a half of days pay per week due to having 
to rest because of his headaches.  His headaches also affect 
his ability to drive in that he as to pull over for a few 
minutes until the sharp pain passes.

Given that the Veteran has headaches that have been described 
as not resulting in prostrating attacks, let alone very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the evidence 
does not support an initial evaluation in excess of 10 
percent for his service-connected headaches.  

The Veteran's headaches have been no more than 10 percent 
disabling since the effective date of his claim, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.  See Fenderson, supra. 

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service-connected headaches have resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no reports that the Veteran has experienced marked 
interference with employment as a result of his headaches.  
Although the Veteran has some interference with his usual 
occupation in that he has increased tardiness, decreased 
concentration, difficulty following instructions, lack of 
stamina, and pain.  This level of interference has already 
been contemplated in the assigned rating.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Accordingly, the Veteran's claim for this benefit must be 
denied.



 
ORDER

An initial rating in excess of 10 percent for headaches is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


